Citation Nr: 1244150	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-09 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than January 25, 2002 for service connection for an adjustment disorder with depressed mood. 

2.  Entitlement to an effective date earlier than January 25, 2002 for service connection for post-concussive syndrome. 

3.  Whether an April 1991 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that denied service connection for post concussion syndrome should be reversed or revised on the basis of clear and unmistakable error.   


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1985 to April 1988 and in the U.S. Army from November 1989 to November 1990. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board remanded the appeal for further development in December 2010.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Upon review of the record and for reasons provided below, the Board identified and assumed jurisdiction of a claim of clear and unmistakable error in an April 1991 RO decision.  The issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  In November 2002, the RO granted service connection for post concussive syndrome and an adjustment disorder with depressed mood, both effective January 25, 2002. 

2.  In August 2003, the Veteran expressed timely disagreement with the initial ratings for post-concussive syndrome and adjustment disorder but did not disagree with the effective date for service connection.  The Veteran perfected a timely appeal of the ratings in July 2005 but withdrew the appeal in writing in October 2005.   The Board dismissed the appeals in December 2010, and the November 2002 RO decision that assigned the effective dates became final.  

3.  In April 2006, the RO received correspondence from the Veteran requesting an effective date earlier than January 25, 2002 for service connection for post-concussive syndrome and adjustment disorder with depressed mood.  


CONCLUSIONS OF LAW

1.  The effective date of January 25, 2002 for the service connection for an adjustment disorder with depressed mood is final, and the claim must be dismissed. 38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.400, 20.302 (2012); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

2. The effective date of January 25, 2002 for the service connection for post-concussive syndrome is final, and the claim must be dismissed.  38 U.S.C.A. 
§§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.400, 20.302 (2012); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

In this case, notice is not required because the appeal involves claims that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

Once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE); any other result would vitiate the rule of finality.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim is raised, such an appeal should be dismissed.  Rudd at 299-300 (When an appellant claims earlier effective date but does not allege CUE in the prior final decision, the appeal should be dismissed because the Board is without legal authority to adjudicate the claim on a basis other than CUE.)

In April 1991, the RO in Chicago denied service connection for post-concussive syndrome.  The Veteran did not express timely disagreement, and the decision became final.  38 U.S.C.A. § 7105. 

The RO received the Veteran's petition to reopen a final disallowed claim for service connection for residuals of a head injury on January 25, 2002.  In November 2002, the RO reopened the claim and granted service connection for post concussive syndrome and an adjustment disorder with depressed mood, both effective January 25, 2002.   In August 2003, the Veteran expressed timely disagreement with the initial ratings for post-concussive syndrome and adjustment disorder but did not disagree with the effective date for service connection.  The Veteran perfected a timely appeal only of the ratings in July 2005.  In correspondence in October 2005 prior to the promulgation of a decision by the Board, the Veteran withdrew the appeal for increased ratings for post-concussive syndrome and an adjustment disorder with depressed mood.   The Board dismissed the appeals for increased ratings in December 2010.  

Therefore, as the Veteran did not timely appeal the effective date for service connection for post-concussive syndrome and adjustment disorder with depressed mood, the November 2002 RO decision that assigned the effective dates became final.  

In correspondence received in April 2006, the Veteran requested a disability rating  effective the date of his first claim for service connection for post-concussive syndrome.  The Veteran referred to the nature and circumstances of his discharge from service in November 1990 and contended that he had not received notice of a scheduled VA examination of his claimed disability.  His failure to appear at the examination was a reason for the previous denial.  The Veteran did not clearly identify or articulate the errors in the April 1991 RO decision necessary to challenge the decision on the basis of clear and unmistakable error.  The criteria will be discussed further in the Remand section below.   Therefore, to the extent that the Veteran's April 2006 correspondence raised freestanding claims for an earlier effective date, the claims must be dismissed as a matter of law.   


ORDER

The claim for an effective date earlier than January 25, 2002 for service connection for an adjustment disorder with depressed mood is dismissed. 

The claim for an effective date earlier than January 25, 2002 for service connection for post-concussive syndrome is dismissed. 


REMAND

A claim of clear and unmistakable error (CUE) is a collateral attack on an otherwise final rating decision by a VA regional office.  38 U.S.C.A. § 5109 (West 2002); Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Three-pronged test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort "which, if it had not been made, would have manifestly changed the outcome at the time it was made"; (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en banc).  A breach of duty to assist in development of the claim cannot serve as a basis for claiming CUE.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

As discussed above, the Veteran's April 2006 correspondence did not expressly articulate CUE in the 1991 decision.  In June 2006, the RO provided a notice relevant to the Veteran's petition for an earlier effective date, but the notice did not address the criteria for CUE.  Nevertheless, in the July 2006 decision denying an earlier effective date, the RO briefly concluded without explanation that it found no CUE in the 1991 decision.  The same month, the Veteran expressed timely disagreement.  Subsequent statement and supplemental statements of the case did not address the criteria for CUE or the reasons why the Veteran's petition did not properly identify the errors.  In a December 2012 brief to the Board, the Veteran's representative elaborated on the circumstances of the 1990 claim and the RO's development of the evidence at the time.  The representative suggested but fell short of clearly articulating clear and unmistakable errors.  

Therefore, the Board concludes that the Veteran has raised a claim for revision of a final April 1991 RO decision as recognized briefly in the July 2006 decision now before the Board.  Resolving all doubt in favor of the Veteran, the Board concludes that it has jurisdiction of a claim for revision on the basis of CUE because the Veteran expressed timely disagreement with the RO's brief CUE decision.  The claim has not been fully articulated, developed, or adjudicated.  The RO has not yet issued a statement of the case (SOC) regarding this issue.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a notice containing the criteria to challenge a final RO decision on the basis of CUE with an appropriate time to respond.  

2.  Then, readjudicate any claims for revision of the   April 1991 RO decision that denied service connection for post-concussive syndrome on the basis of clear and unmistakable error.   If the benefit sought remains denied, issue an appropriate statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review. 

The purpose of this remand to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


